UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-137888 GLOBAL HEALTH VENTURES INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 409 Granville Street, Suite 1023, Vancouver, British Columbia. Canada V6C 1T2 (Address of principal executive offices) (Zip Code) (604) 324-4844 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on August 17, 2010 based on a closing price of $0.17 was approximately $10,032,030.80.As of August 27, 2010, the registrant had 69,635,172 shares of its common stock, par value $0.0001 per share, outstanding. Documents Incorporated By Reference: None. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this Annual Report on Form10-K which are not historical facts are forward-looking statements within the meaning of Section21E of the U.S.Securities Exchange Act of 1934, as amended.A forward-looking statement may contain words such as “anticipate that,” “believes,” “continue to,” “estimates,” “expects to,” “hopes,” “intends,” “plans,” “to be,” “will be,” “will continue to be,” or similar words. These forward-looking statements include the statements in this Report regarding: our expected financial position and operating results; our business strategy; future developments in our markets and the markets in which we expect to compete; our future ability to fund our operations; our development of new products and relationships; our ability to increase our customer base; the impact of entering new markets; our future cost of revenue, gross margins and net losses; our future restructuring, research and development, sales and marketing, general and administrative, and depreciation and amortization expenses; our future interest expenses; the value of our goodwill and other intangible assets; our future capital expenditures and capital requirements; our financing plans; the outcome of any contingencies and the anticipated impact of changes in applicable accounting rules. The accuracy of these forward-looking statements may be impacted by a number of business risks and uncertainties that could cause actual results to differ materially from those projected or anticipated. These risks include the risks described in “Risk Factors” below. We do not undertake any obligation to update this forward-looking information, except as required under applicable law. In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we,” “us,” the “Company,” “Global Health” and “our” mean Global Health Ventures Inc., unless otherwise indicated. TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 4 ITEM 1B. Unresolved Staff Comments 11 ITEM 2. Properties 11 ITEM 3. Legal Proceedings 11 ITEM 4. (Removed and Reserved) 11 PART II ITEM 5. Market For Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 12 ITEM 6. Selected Financial Data 13 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 13 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 18 ITEM 8. Financial Statements F-1 - F-15 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 19 ITEM 9A. Controls And Procedures 19 ITEM 9B. Other Information 20 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 21 ITEM 11. Executive Compensation 24 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 26 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 27 ITEM 14. Principal Accounting Fees And Services 30 PART IV ITEM 15. Exhibits, Financial Statements Schedules 32 SIGNATURES PART I Item 1.Business. Corporate History We were incorporated on April 25, 2006, under the name “Acting Scout Inc.,” pursuant to the laws of the State of Nevada. On September 20, 2007, we changed our name to Goldtown Investments Corp. to better reflect our new business model. In addition, effective as of September 20, 2007, we filed a Certificate of Change to increase our issued, outstanding, and authorized capital, on the basis of 14 new common shares for every one existing common share, from 11,023,000 issued and outstanding common shares to 154,322,000 issued and outstanding common shares, and from 14,000,000 authorized common shares to 196,000,000 authorized common shares. On September 29, 2008, Blair Law resigned as our sole director, President, Secretary, Treasurer, Chief Executive Officer and Chief Financial Officer and Hassan Salari was appointed as our sole Director, President, Secretary, Treasurer, Chief Executive Officer and Chief Financial Officer. Effective October 6, 2008, we changed our name from Goldtown Investments Corp. to “Global Health Ventures Inc.” as a result of a merger with Global Health Ventures Inc., our wholly-owned subsidiary, which was incorporated solely to effect the name change. Our common shares are quoted on the Over the Counter Bulletin Board under the symbol “GHLV”. On March 15, 2009, we entered into a research contract with Globe Laboratories Inc., a company controlled by two individuals related to the president of our company, to engage Globe for research on the sublingual technologies developed by Globe. We agreed to pay $50,000 per quarter to Globe from April 1, 2009 until the technologies are put into commercial production, or the technologies are sold or sublicensed. On May 14, 2009, Dr. David Filer and Christian Bezy were appointed to our board of directors. Also on May 14, 2009, Audrey Lew was appointed as our Chief Financial Officer and Hassan Salari resigned from this position. Current Business We are a specialty pharmaceutical company developing proprietary platform technology that delivers drugs via the sublingual (under the tongue) route. This unique method delivers drugs to the bloodstream quickly and with minimal drug breakdown in the liver and gastro-intestinal system, a process that can greatly reduce side effects while also requiring a lower dosage than conventional oral drugs while generally still producing the same results. Additionally, we are also developing oral formulations of drugs which are intended to cause fewer stomach side effects than formulations of such drugs previously marketed by other pharmaceutical companies. Our drug formulations are specifically designed to deliver drugs to the blood stream rapidly and more efficiently than traditional drug formulations but with fewer side effects. We intend to develop our products to the final stage of marketing. If we need to carry out further clinical trials to support regulatory filings we will do so in-house. We plan to market the products through direct consumer sources such as advertisements on the internet, television, radio and in magazines. We also plan to sign up co-marketing partners, which typically will be larger specialty pharmaceutical companies and distributors. In the latter case, we plan to share the revenue on a pre-arranged royalty basis structure. We anticipate our products and any new product will require substantial funding. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation. If our company requires additional financing and we are unable to acquire such funds, our business may fail. -1- Management of our company believes that there are perceived benefits to being a reporting company with a class of publicly-traded securities. These are commonly thought to include: (i) the ability to use registered securities to acquire assets or businesses; (ii) increase visibility in the financial community; (iii) the facilitation of borrowing from financial institutions; (iv) improved trading efficiency; (v) stockholder liquidity; (vi) greater ease in subsequently raising capital; (vii) compensation of key employees through stock options; (viii) enhanced corporate image; and (ix) a presence in the United States capital market. Products under Development X-Excite X-Excite is a development stage sublingual formulation of sildenafil. Sildenafil is registered under the trade name of Viagra® and currently marketed by Pfizer under patent protection until 2012/2013 (depending on the jurisdiction). Viagra®(sildenafil citrate) is indicated for the treatment of erectile dysfunction, which is the inability to achieve or maintain a penile erection sufficient for satisfactory sexual performance. Pharmacodynamic of Sildenafil - After patients have taken Viagra®, it is unknown when nitrates, if necessary, can be safely administered. Plasma levels of sildenafil at 24 hours post-dose are much lower (2 ng/ml) than at peak concentration (440 ng/ml). In patients older than 65, hepatic impairment (e.g. cirrhosis), severe renal impairment (e.g. CLcr <30ml/min), and concomitant use of potent cytochrome P-450 3A inhibitors (erythromycin), plasma levels of sildenafil at 24 hours post-dose have been found to be three to eight times higher than those seen in younger, healthy patients.Although plasma levels of sildenafil at 24 hours post-dose are much lower than at peak concentration (i.e. 2 hours), it is unknown whether nitrates can be safely co-administered at this point. According to the study reported by Pfizer, some of the major side effects of orally administered dosages are documented in the clinical trials report. Sildenafil Clinical Trial Adverse Drug Reactions Clinical trials are conducted under very specific conditions. The adverse reaction rates observed in the clinical trials may not reflect the rates observed in practice and should not be compared to the rates in the clinical trials of another drug. Adverse drug reaction information from clinical trials is useful for identifying drug-related adverse events and for approximating rates. In trials of all designs, adverse events reported by patients receiving Viagra® were generally similar. In fixed-dose studies, the incidence of some adverse events increased with dose. The nature of the adverse events in flexible-dose studies, which more closely reflect the recommended dosage regimen were similar to that for fixed-dose studies. When Viagra® was taken as recommended (on an as-needed basis) in flexible-dose and placebo-controlled clinical study trials the following adverse events were reported: Table 1. Adverse Events Reported by >2% of Patients Treated with Viagra® or Placebo in PRN Flexible-Dose Phase II/III Studies (source public info provided by Pfizer). Percentage of Patients Reporting Event Adverse Event VIAGRA (n 734) PLACEBO (n 725) Headache 15.8% 3.9% Flushing 10.5% 0.7% Dyspepsia 6.5% 1.7% Nasal Congestion 4.2% 1.5% Respiratory Tract Infection 4.2% 5.4% Flu Syndrome 3.3% 2.9% Urinary Tract Infection 3.1% 1.5% Abnormal Vision* 2.7% 0.4% Diarrhea 2.6% 1.0% Dizziness 2.22% 1.2% Rash 2.22% 1.4% Back Pain 2.22% 1.7% Arthralgia 2.0% 1.5% -2- * Abnormal Vision: Mild and transient changes, predominantly impairment of color discrimination (blue/green), but also increased perception to light of blurred vision. At doses above the recommended dose range, adverse events are similar to those detailed above but generally were reported more frequently. Gastrointestinal side effects: vomiting, gastritis, gastrointestinal disorder, flatulence, increased appetite, gastroenteritis, stomatitis, eructation, dysphagia, colitis, glossitis, constipation, rectal hemorrhage, mouth ulceration, esophagitis, rectal disorder, gingivitis and tooth disorder. Liver/ Bilary: Liver function tests showed abnormal, alanine aminotransferase enzyme (ALT) which is an indicative of liver damage was higher in the blood. Clearly, some of the side effects are due to the gastrointestinal absorption and liver/bilary system absorption of the drug. By avoiding gastric pathway and hepatic breakdown using a new route of administration (i.e. sublingual) some of those side effects can be reduced or prevented. Additionally, the rapid blood absorption will help to reduce the dosage while achieving the same benefits as orally administered drugs. Relax-B This product utilizes a non-benzodiazopin drug as its active ingredient. The drug is FDA approved for sleep disorder, used worldwide. When it is used at a low dose, the product has a relaxant property and can reduce stress and anxiety. We have formulated this product to absorb sublingually and have used taste masking products to reduce the taste. Our plan is to develop this product once further financing is secured. Nico-Z Nico-Z is a sublingual formulation of nicotine designed for cigarette replacement. We are using a small dose of nicotine (about 5 times less than commercial nicotine) and will achieve a higher concentration of nicotine in the blood in a much shorter time span. The rapid absorption of nicotine will be beneficial for individuals craving cigarette or tobacco products. Nico-Z is not designed for smoking cessation. V-Energy This product is a sublingual formulation of vitamin B6/B12.Vitamin B6/B12 is a stimulus and anti-tiredness. This product is reported to be several times more stimulant than caffeine, yet does not have the side effects of caffeine such as increased heart rate, and sleeping disorder. Vitamin B6/B12 is often used in patients with cancer to help them to be less tired and more energetic. Currently vitamin B6/B12 is used by injection or taken orally. Injection is not a convenient way for drug delivery and also carries certain risks including infection. A sublingual formulation would be the most convenient and acceptable route of administration. T-Slim T-Slim is a novel formulation of catechin. Catechin is a flavonoid that is found in higher plants and green tea. Catechin is a major component in reducing appetite but has a poor oral absorption rate. A sublingual formulation should have an increased availability. Thus, it will be most beneficial if used whenever a person feels hungry and it should reduce the desire for food appreciably. Government Regulation As our products are intended to be used by humans, some will require regulatory approval. If the products do not fall within the category of herbal and consumer compounds, then we may be required to carry out quick clinical trials, most likely under Section 505(b)2 of the Federal Food, Drug and Cosmetic Act. We are working with experienced regulatory consultants and people who are skilled in the field in the development of our products. We have assembled a list of professionals who can assist in obtaining any required regulatory approval for any of our products. -3- Competition We are competing with other companies for both the acquisition of prospective healthcare technologies and the financing necessary to develop same. In seeking out such technologies, we have encountered intense competition as we compete directly with other development stage companies as well as established international companies. Our competitors include fully integrated pharmaceutical companies and biotechnology companies that currently have drug and target discovery efforts, as well as universities and public and private research institutions. Many of the organizations competing with us may have substantially greater capital resources, larger research and development staffs and facilities, greater experience in product development and in obtaining regulatory approvals, and greater marketing capabilities than we do. Accordingly, these competitors may be able to spend greater amounts on the acquisition and development of healthcare technologies. This competition could result in our competitors obtaining technologies of greater quality and attracting prospective investors to finance the development of such technologies on more favorable terms. As a result of this competition, we may become involved in an acquisition with more risk or obtain financing on less favorable terms. Employees Our company is currently operated by Hassan Salari who serves as our President, Secretary, Treasurer and Chief Executive Officer.In addition, Audrey Lew serves as our Chief Financial Officer. Currently, we have three employees. Our company may hire employees when circumstances warrant, however, we do not anticipate hiring additional employees in the near future. We presently conduct our business through agreements with consultants and arms-length third parties. Intellectual Property We have licensed a patented technology from Globe Laboratories Inc. which encompasses our sublingual drug delivery technology. The patent was filed in 2009 and we have a worldwide exclusive right to the technology. Research and Development Our primary research for the foreseeable future will be focused on the development of our new formulation of drug delivery technology. We need to continue to improve the drug bioavailability and formulations to maximize absorption. This requires fine tuning of the compositions in our formulation. We will need to test various doses of the active drug with different dosages of formulation ingredients. Drug bioavailability is the key parameter in our research. We also may develop smaller doses of the drugs for people of differing weights as, for example, a person with a body mass of 50 kilograms will require a far lower drug dosage than a person with a body mass of 200 kilograms. During the course of the next year, we intend to develop various dosage formulations for the drugs which we are developing. ITEM 1A.RISK FACTORS. THE FOLLOWING DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH THE OTHER FINANCIAL INFORMATION AND CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES APPEARING IN THIS PROSPECTUS. THIS DISCUSSION CONTAINS FORWARD LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. OUR ACTUAL RESULTS WILL DEPEND UPON A NUMBER OF FACTORS BEYOND OUR CONTROL AND COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THE FORWARD LOOKING STATEMENTS. SOME OF THESE FACTORS ARE DISCUSSED BELOW AND ELSEWHERE IN THIS PROSPECTUS -4- You should carefully consider the risks described below before purchasing our common stock.Our most significant risks and uncertainties are described below; however, they are not the only risks we face.If any of the following risks actually occur, our business, financial condition, or results or operations could be materially adversely affected, the business of our common stock could decline, and you may lose all or part of your investment therein.You should acquire shares of our common stock only if you can afford to lose your entire investment. Risks Related to our Business Much of the information included in this Prospectus includes or is based upon estimates, projections or other forward-looking statements. Such forward-looking statements include any projections and estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other forward-looking statements involve various risks and uncertainties as outlined below. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other forward-looking statements. Risks Related to our Financial Condition and Business Model THE WORLDWIDE MACROECONOMIC DOWNTURNS MAY REDUCE THE ABILITY OF OUR COMPANY TO OBTAIN THE FINANCING NECESSARY TO CONTINUE OUR BUSINESS AND MAY REDUCE THE NUMBER OF VIABLE BUSINESSES THAT WE MAY WISH TO ACQUIRE Since 2008, there has been a downturn in general worldwide economic conditions due to many factors, including the effects of the subprime lending and general credit market crises, volatile but generally declining energy costs, slower economic activity, increase consumer confidence and commodity prices, reduced corporate profits and capital spending, adverse business conditions, increased unemployment and liquidity concerns. In addition, these macroeconomic effects, including the resulting recession in various countries and slowing of the global economy, will likely result in increased business opportunities as potential target companies face increased financial hardship. Tightening credit and liquidity issues will also result in increased difficulties for our company to raise capital for our continued operations and to consummate a business opportunity with a viable business. OUR FUTURE PRODUCT DEVELOPMENT EFFORTS MAY NOT YIELD MARKETABLE PRODUCTS DUE TO RESULTS OF STUDIES OR TRIALS, FAILURE TO ACHIEVE REGULATORY APPROVALS OR MARKET ACCEPTANCE, PROPRETARY RIGHTS OF OTHERS OR MANUFACTURING ISSUES Development of a product candidate requires substantial technical, financial and human resources. Our potential product candidates may appear to be promising at various stages of development yet fail to reach the market for a number of reasons, including: · the lack of adequate quality or sufficient prevention benefit, or unacceptable safety during preclinical studies or clinical trials; · their failure to receive necessary regulatory approvals; · the existence of proprietary rights of third parties; or · the inability to develop manufacturing methods that are efficient, cost-effective and capable of meeting stringent regulatory standards. -5- WE FACE COMPETITION FROM SEVERAL COMPANIES WITH GREATER FINANCIAL, PERSONNEL AND RESEARCH AND DEVELOPMENT RESOURCES THAN OURS Our competitors are developing product candidates which could compete with those we may develop in the future. Our commercial opportunities will be reduced or eliminated if our competitors develop and market products for any of the diseases that we target that: · are more effective; · have fewer or less severe adverse side effects; · are more adaptable to various modes of dosing; · are easier to store or transport; · are easier to administer; or · are less expensive than the product candidates we develop. Even if we are successful in developing effective products and obtaining appropriate regulatory approvals necessary for commercializing them, our products may not compete effectively with other successful product candidates. Researchers are continually learning more about diseases, which may lead to new technologies for treatment. Our competitors may succeed in developing and marketing products that are either more effective than those that we may develop, alone or with our collaborators, making our products obsolete, or that are marketed before any product candidates we develop are marketed. Our competitors include fully integrated pharmaceutical companies and biotechnology companies that currently have drug and target discovery efforts, as well as universities and public and private research institutions. Many of the organizations competing with us may have substantially greater capital resources, larger research and development staffs and facilities, greater experience in product development and in obtaining regulatory approvals, and greater marketing capabilities than we do. WE MAY USE HAZARDOUS MATERIALS AND CHEMICALS IN DEVELOPING OUR PRODUCTS WHICH MAY REQUIRE US TO COMPLY WITH REGULATORY REQUIREMENTS AND EXPOSE US TO POTENTIAL LIABILITIES Our research and development may involve the controlled use of hazardous materials and chemicals. We are subject to federal, provincial, local and foreign laws governing the use, manufacture, storage, handling and disposal of such materials. We cannot eliminate the risk of accidental contamination or injury from these materials. In the event of such an accident, we could be held liable for significant damages or fines. These damages could exceed our resources and any applicable insurance coverage. In addition, we may be required to incur significant costs to comply with regulatory requirements in the future. DELAYS IN SUCCESSFULLY COMPLETING ANY CLINICAL TRIALS WE MAY CONDUCT COULD JEOPARDIZE OUR ABILITY TO OBTAIN REGULATORY APPROVAL OR MARKET OUR POTENTIAL PRODUCT CANDIDATES ON A TIMELY BASIS Our business prospects may depend on our ability to complete patient enrollment in clinical trials, to obtain satisfactory results in such clinical trials, to obtain required regulatory approvals and to successfully commercialize our products. Product development to show adequate evidence of effectiveness in animal models and safety and immune response in humans is a long, expensive and uncertain process, and delay or failure can occur at any stage of our non-clinical studies or clinical trials. Any delay or significant adverse clinical events arising during any of our clinical trials could force us to abandon a product candidate altogether or to conduct additional clinical trials in order to obtain approval from the FDA or other regulatory body. These development efforts and clinical trials are lengthy and expensive, and the outcome is uncertain. Completion of any clinical trials we may commence, announcement of results of the trials and our ability to obtain regulatory approvals could be delayed for a variety of reasons, including: -6- · lower than anticipated recruitment of medical centers to participate in clinical trials; · serious adverse events related to the products; · unsatisfactory results of any clinical trial; or · different interpretations of our preclinical and clinical data, which could initially lead to inconclusive results. Our development costs will increase if we have material delays in any clinical trial or if we need to perform more or larger clinical trials than planned. If the delays are significant, or if any of our product candidates do not prove to be safe or effective or do not receive required regulatory approvals, our financial results and the commercial prospects for our products will be harmed. Furthermore, our inability to complete our clinical trials in a timely manner could jeopardize our ability to obtain regulatory approval. BIOPHARMACEUTICAL PRODUCT DEVELOPMENT IS A LONG, EXPENSIVE AND UNCERTAIN PROCESS AND THE APPROVAL REQUIREMENTS FOR MANY PRODUCTS ARE STILL EVOLVING. IF WE ARE UNABLE TO SUCCESSFULLY DEVELOP AND TEST PRODUCT CANDIDATES IN ACCORDANCE WITH SUCH REQUIREMENTS, OUR BUSINESS WILL SUFFER We cannot predict whether we will obtain regulatory approval for any biological drug product candidates pursuant to regulatory provisions. We may fail to obtain approval from regulatory authorities, or experience delays in obtaining such approvals, due to varying interpretations of data or failure to satisfy current safety, efficacy and quality control requirements. Further, our business is subject to substantial risk because the current policies of regulators may change suddenly and unpredictably and in ways that could impair our ability to obtain regulatory approval of our products. We cannot guarantee that the regulatory authorities will approve our products on a timely basis or at all. WE MAY BECOME SUBJECT TO PRODUCT LIABILITY CLAIMS, WHICH COULD RESULT IN DAMAGES THAT EXCEED OUR INSURANCE COVERAGE We face an inherent risk of exposure to product liability suits in connection with products tested in human clinical trials or sold commercially. We may become subject to a product liability suit if any product we develop causes injury, or if individuals subsequently become infected or otherwise suffer adverse effects from our products. If a product liability claim is brought against us, the cost of defending the claim could be significant and any adverse determination could result in liabilities in excess of our insurance coverage. We cannot be certain that additional insurance coverage, if required, could be obtained on acceptable terms, if at all. WE MAY BE SUBJECT TO CLAIMS THAT OUR EMPLOYEES OR WE HAVE WRONGFULLY USED OR DISCLOSED ALLEGED TRADE SECRET OF THEIR FORMER EMPLOYERS As is commonplace in the biotechnology industry, we may employ individuals who were previously employed at other biotechnology or pharmaceutical companies, including our competitors or potential competitors. Although no claims against us are currently pending, we may be subject to claims that such future employees, or we, have inadvertently or otherwise used or disclosed trade secrets or other proprietary information of their former employers. Litigation may be necessary to defend against these claims. Even if we are successful in defending against these claims, litigation could result in substantial costs and be a distraction to management. -7- BEFORE WE CAN SEEK REGULATORY APPROVAL OF ANY PRODUCT CANDIDATES, WE MAY NEED TO SUCCESSFULLY COMPLETE CLINICAL TRIALS, OUTCOMES OF WHICH ARE UNCERTAIN Conducting clinical trials is a lengthy, time-consuming, and expensive process, and the results of these trials are inherently uncertain. The time required to complete necessary clinical trials is often difficult, if not impossible, to predict. Our commencement and rates of completion of clinical trials may be delayed by many factors, including: · ineffectiveness of our product candidate or perceptions by physicians that the product candidate is not safe or effective for a particular indication; · inability to manufacture sufficient quantities of the product candidate for use in clinical trials; · delay or failure in obtaining approval of our clinical trial protocols from regulatory authorities or institutional review boards; · inability to adequately follow and monitor patients after treatment; · difficulty in managing multiple clinical sites; · unforeseen safety issues; · government or regulatory delays; and · clinical trial costs that are greater than we currently anticipate. Even if we achieve positive interim results in clinical trials, these results do not necessarily predict final results, and positive results in early trials may not be indicative of success in later trials. A number of companies in the pharmaceutical industry have suffered significant setbacks in advanced clinical trials, even after promising results in earlier trials. Negative or inconclusive results or adverse medical events during a clinical trial could cause us to repeat or terminate a clinical trial or require us to conduct additional trials. We do not know whether our existing or any future clinical trials will demonstrate safety and efficacy sufficiently to result in marketable products. Our clinical trials may be suspended at any time for a variety of reasons, including if regulatory authorities or we believe the patients participating in our trials are exposed to unacceptable health risks or if a regulator finds deficiencies in the conduct of these trials. Failures or perceived failures in our clinical trials will directly delay our product development and regulatory approval process, damage our business prospects, make it difficult for us to establish collaboration and partnership relationships, and negatively affect our reputation and competitive position in the pharmaceutical community. THE COMMERCIALIZATION OF OUR PRODUCT CANDIDATES MAY NOT BE PROFITABLE In order for the commercialization of our product candidates to be profitable, our products must be cost-effective and economical to manufacture on a commercial scale. Furthermore, if our products do not achieve market acceptance, we may not be profitable. Subject to regulatory approval, we expect to incur significant sales, marketing, and manufacturing expenses in connection with the commercialization of our product candidates. Even if we receive additional financing, we may not be able to complete planned clinical trials and the development, manufacturing, and marketing of any or all of our product candidates. Our future profitability will depend on many factors, including, but not limited to: -8- · the cost and timing of developing a commercial scale manufacturing facility or the costs of outsourcing our manufacturing; · the costs of filing, prosecuting, defending, and enforcing any patent claims and other intellectual property rights; · the costs of establishing sales, marketing, and distribution capabilities; · the effect of competing technological and market developments; and · the terms and timing of any collaborative, licensing, and other arrangements that we may establish. Even if we receive regulatory approval for our product candidates, including regulatory approval of a commercial scale manufacturing facility, we may not ever receive significant revenues from our product candidates. To the extent that we are not successful in commercializing our product candidates, our product revenues will suffer, we will incur significant additional losses and the price of our common stock will be negatively affected. WE WILL REQUIRE CAPITAL IN ORDER TO PURSUE OUR PLAN OF OPERATION. IF WE ARE NOT ABLE TO OBTAIN FURTHER FINANCING, OUR BUSINESS OPERATIONS MAY FAIL At May 31, 2010, we had a working capital of $(130,191).The independent auditor’s report for the year ended May 31, 2010, includes an explanatory paragraph to their audit opinion stating that the Company had limited capital and suffered losses from operations and negative cash flows from operations that raise substantial doubt about our ability to continue as a going concern.We have an operating cash flow deficit of $338,887 for the three months ending February 28, 2010, an operating cash flow deficit of $199,597 for the three months ending November 30, 2009, an operating cash flow deficit of $126,725 for the three months ending August 31, 2009, and for the year ended May 31, 2009, an operating cash flow deficit of $79,180. We do not currently have sufficient financial resources to fund our operations or those of our subsidiaries.Therefore, we need additional funds to continue these operations. WE HAVE A HISTORY OF LOSSES AND NO REVENUES, WHICH RAISES SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN From incorporation to May 31, 2010, we have incurred aggregate net losses of $2,460,063 from operations. We can offer no assurance that we will ever operate profitably or that we will generate positive cash flow in the future. In addition, our operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the unpredictability of technology development, the demand for our products, the level of competition and general economic conditions. Our company’s operations will be subject to all risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of any significant operating history. No assurance can be given that we will be able to operate on a profitable basis. Due to the nature of our business and the early stage of our development, our securities must be considered highly speculative. We have not realized a profit from our operations to date and there is little likelihood that we will realize any profits in the short or medium term. Any profitability in the future from our business will be dependent upon the successful development of our technology into commercial products, which is itself subject to numerous risk factors described herein. We expect to continue to incur development costs and operating costs. Consequently, we expect to incur operating losses and negative cash flows until our products gain market acceptance sufficient to generate a commercially viable sustainable level of sales, and/or additional products are developed and commercially released and sales of such products enable us to operate in a profitable manner. A DECLINE IN THE PRICE OF OUR COMMON SHARES COULD AFFECT OUR ABILITY TO RAISE FURTHER WORKING CAPITAL AND ADVERSELY IMPACT OUR OPERATIONS A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because our operations have been primarily financed through the sale of equity securities, a decline in the price of our common stock could be especially detrimental to our liquidity and our continued operations. Any reduction in our ability to raise equity capital in the future would force us to reallocate funds from other planned uses and would have a significant negative effect on our business plans and operations, including our ability to develop new products and continue our current operations. If our stock price declines, we may not be able to raise additional capital or generate funds from operations sufficient to meet our obligations. -9- WE HAVE A LIMITED OPERATING HISTORY AND IF WE ARE NOT SUCCESSFUL IN CONTINUING TO GROW OUR BUSINESS, THEN WE MAY HAVE TO SCALE BACK OR EVEN CEASE OUR ONGOING BUSINESS OPERATIONS We have yet to establish any history of profitable operations.We have incurred annual operating losses of $2,177,023, $173,259, and $65,168 respectively, during the past three fiscal years of operation.As a result, at May 31, 2010 we had an accumulated deficit of $2,460,063.We have incurred net losses from continuing operations of $173,259 and $65,168 for the fiscal years ending May 31, 2009 and May 31, 2008, respectively.Our revenues have not been sufficient to sustain our operations.We expect that our revenues will not be sufficient to sustain our operations for the foreseeable future.Our profitability will require the successful commercialization of our products.No assurances can be given when this will occur or that we will ever be profitable. Risks Associated with Our Common Stock TRADING OF OUR STOCK MAY BE RESTRICTED BY THE SECURITIES AND EXCHANGE COMMISSION’S PENNY STOCK REGULATIONS, WHICH MAY LIMIT A STOCKHOLDER’S ABILITY TO BUY AND SELL OUR STOCK The SEC has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. THE FINANCIAL INDUSTRY REGULATORY AUTHORITY, OR FINRA, HAS ADOPTED SALES PRACTICE REQUIREMENTS WHICH MAY ALSO LIMIT A STOCKHOLDER’S ABILITY TO BUY AND SELL OUR STOCK In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. -10- THE MARKET PRICE OF OUR COMMON STOCK IS HIGHLY VOLATILE The market price of our common stock has been and is expected to continue to be highly volatile. Factors, including announcements of technological innovations by us or other companies, regulatory matters, new or existing products or procedures, concerns about our financial position, operating results, litigation, government regulation, developments or disputes relating to agreements, patents or proprietary rights, may have a significant impact on the market price of our stock. In addition, potential dilutive effects of future sales of shares of common stock by shareholdersand by the Company. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments as of the date of this report. ITEM 2.PROPERTIES. Executive Offices Our principal office is located at 409 Granville Street, Suite 1023, Vancouver, BCV6C 1T2Canada.We believe our current premises are adequate for our current operations and we do not anticipate that we will require any additional premises in the foreseeable future. When and if we require additional space, we intend to move to new premises. ITEM 3.LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.(REMOVED AND RESERVED). -11- PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our shares of common stock were initially approved for quotation on the OTC Bulletin Board under the symbol “ACSU.OB”. Effective September 20, 2007, our trading symbol changed from “ACSU.OB” to “GTWV.OB” in connection with our change of name from “Acting Scout Inc.” to “Goldtown Investments Corp.”. Effective, October 24, 2009, our trading symbol changed from “GTWV.OB” to “GHLV.OB”, in connection with a change of name from “Goldtown Investments Corp.” to “Global Health Ventures Inc.”. The high and low bid information for our common shares for each full financial quarter on the OTC Bulletin Board for the two most recent full fiscal years were as follows: Quarter Ended HighBid($) LowBid($) Fourth Quarter ended May 31, 2009 First Quarter ended August 31, 2009 Second Quarter ended November 30, 2009 Third Quarter ended February 28, 2010 Fourth Quarter ended May 31, 2010 We do not have any common stock subject to outstanding options. We have a total of 2,958,333 warrants outstanding that are exercisable into shares of common stock of our company. The Warrants exercise price and expiration dates are as follows: i) 1,460,000 warrants at the exercise price of $0.40 until January 20, 2011. ii) 800,000 warrants at the price of $1.00 until October 28, 2011 iii) 533,333 warrants at the price of $1.00 until December 8,2011 iv) 625,000warrants at the price of $1.20 until April 7, 2012 v) 700,000 warrants at the price of $1.00 Holders of our Common Stock As of August 27, 2010, there were approximately 103 holders of record of our common stock. As of such date, 69,635,172 common shares of our company were issued and outstanding. Island Stock Transfer is the registrar and transfer agent for our common shares. Their address is 100 2nd Avenue South, Suite 705 S, St. Petersburg, FL 33701 (telephone number: 727.289.0010). Dividend Policy We have not declared or paid any cash dividends since inception. Although there are no restrictions that limit our ability to pay dividends on our common shares, we intend to retain future earnings, if any, for use in the operation and expansion of our business and do not intend to pay any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. -12- Recent Sales of Unregistered Securities Other than as disclosed in previous quarterly reports on Form 10-Q or current reports on Form 8-K, we did not issue any equity securities that were not registered under the Securities Act during the fiscal year ended May 31, 2010. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended May 31, 2010. ITEM 6.SELECTED FINANCIAL DATA. Not Applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Results of Operations for the Fiscal Years ended May 31, 2010 and May 31, 2009 We have not generated any revenues from inception to May 31, 2010. We do not anticipate generating any revenues until we have developed our products to the point where they are suitable for commercial production. In order to generate revenues, we will incur substantial expenses in the development of our business and current products and the location and acquisition of new healthcare technologies. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our activities, our entire business may fail. There is no history upon which to base any assumption as to the likelihood that we will be successful in our plan of operation, and we can provide no assurance to investors that we will generate any operating revenues or achieve profitable operations. During the year ended May 31, 2010, our operating expenses totaled $2,177,023 compared to $173,259 for the year ended May 31, 2009. From April 25, 2006 to May 31, 2010, our total operating expenses were $2,485,664, including $519,273 in professional fees, $300,004 in general and administrative expenses, $847,645 in salaries and $281,790 in interest expense. We reported a loss from operations of $2,177,023 for the year ended May 31, 2010, compared to a loss from operations of $173,259 for the year ended May 31, 2009. Our general and administrative expenses consist of rent,, travel, advertising and promotion, office maintenance, communication expenses (cellular, internet, fax, and telephone), courier, postage costs, and office supplies. General and administrative expenses increased from $28,549 for the year ended May 31, 2009 to $216,710 for the year ended May 31, 2010. The increase in general and administrative expenses was primarily attributable to an increase in rent, travel and office supplies. As we work at transforming from a shell company to an operating entity, a considerable amount of administrative expenses been required. As such, an increase in administration costs has occurred. Professional fees increased by $316,310 to $377,852 for the year ended May 31, 2010 from $61,542 for the same period in 2009. This increase in professional fees was primarily attributable to an increase in legal and accounting fees. -13- Cash Flow Used in Operating Activities Operating activities used cash of $983,234 for the year ended May 31, 2010, compared to using cash of $79,180 for the year ended May 31, 2009. The increase in cash used during the year ended May 31, 2010 was primarily attributable to legal and accounting fees, research and development, and salaries. Cash Flow Provided by Financing Activities Financing activities provided cash of $1,806,191 for the year ended May 31, 2010 compared to providing cash of $412,448 for the year ended May 31, 2009. The increase in financing activities was primarily due to the completion of private placements of 1,958,333 units for gross proceeds of $1,492,864. Liquidity and Capital Resources We had cash of $1,045,958 and current liabilities of $1,239,339 as of May 31, 2010. We had working capital of $(130,191) as of May 31, 2010. To date, we have had negative cash flows from operations and we have been dependent on sales of our equity securities and debt financing to meet our cash requirements. We expect this situation to continue for the foreseeable future. We anticipate that we will have negative cash flows during the next twelve month period ended May 31, 2011. On January 2, 2009, we agreed to settle an outstanding amount of $115,000 owed to our president through the issuance to the president of 460,000 units at a price of $0.25 per unit. Each unit consisted of one common share and one common share purchase warrant exercisable to acquire an additional common share at an exercise price of $0.40 per share until January 20, 2011. We issued the 460,000 units to our president on January 20, 2009. Also on January 20, 2009, we completed a private placement of 1,540,000 units of our company at a price of $0.25 per unit for gross proceeds of $385,000. Each unit consisted of one common share and one common share purchase warrant exercisable to acquire an additional common share at an exercise price of $0.40 per share until January 20, 2011. We incurred a net loss of $2,177,023 for the year ended May 31, 2010. As indicated below, our estimated working capital requirements and projected operating expenses for the next twelve month period total $1,300,000. As such, we do not currently have sufficient cash to meet our operating expenses for the next twelve month period. We may attempt to raise additional funds through the issuance of equity securities or through debt financing. There are no assurances that we will be able to obtain funds required for our continued operation. If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease the operation of our business. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. We expect to require approximately $1,300,000, as set out below, to carry out our business plan over the twelve months beginning in June 2010. Our expenditures for the next twelve months include: Description Cost to Complete ($) Equipment Leasehold Improvement/rent Research Packaging Wages Professional Fees Travel Overhead Administration Total -14- We do not anticipate generating positive internal operating cash flow until we can generate substantial revenues from the commercial production of our products. There is no assurance that we will achieve profitable operations in the future. We have historically financed our operations primarily by cash flows generated from the sale of our equity securities and through cash infusions from officers and affiliates in exchange for debt and/or common stock. No officer or affiliate has made any commitment or is obligated to continue to provide cash through loans or purchases of equity. We intend to meet the balance of our cash requirements for the next 12 months through a combination of debt financing and equity financing through private placements. Currently we are active in contacting broker/dealers in Canada and elsewhere regarding possible financing arrangements. However, we currently do not have any arrangements in place for the completion of any further private placement financings and there is no assurance that we will be successful in completing any further private placement financings. If we are unsuccessful in raising sufficient funds through future capital raising efforts, we may review other financing options. We have generated no revenues and incurred significant operating losses from operations. Since we anticipate we will expand operational activities in the future, we may continue to experience net negative cash flows from operations and will be required to obtain additional financing to fund operations through equity securities’ offerings and bank borrowings to the extent necessary to provide working capital. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from stockholders or other outside sources to sustain operations and meet our obligations on a timely basis and ultimately to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that our future operations will be significant and profitable or that we will have sufficient resources to meet our objectives. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon obtaining further financing. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming such loans would be available, will increase our liabilities and future cash commitments. -15- Product Research and Development During the twelve month period ending February 28, 2011, we intend to work on the formulation of our drugs, including the study and investigation of the rate of blood absorption into the blood stream. Further, we intend to evaluate the dose ratio between active chemicals and other ingredients. We want to improve the drug availability and maximize absorption. We also intend to set out a formula for drug to body mass ratio. Research will also be conducted on other ingredients which can be used for enhancement of skin penetration. We are a multi-product company. Our current portfolio of products includes: 1. X-Excite (male sexual enhancement drug) 2. Relax-B (anti-stress drug) 3. Nico-Z (nicotine replacement product) 4. V-Energy (energy booster product) 5. T-Slim (appetite suppressor drug) Purchase of Significant Equipment During the twelve month period ending February 28, 2011, we intend to purchase a tablet maker which will produce at least 100 tablets a minute. This tablet maker will cost approximately $50,000. We also intend to purchase an automated tablet packager. The automated tablet packager will automatically drop a certain number of tablets into each bottle. The bottles then go for sealing, capping and labeling. Once the sealing, capping and labeling are completed, the automated tablet packager will produce a complete packed bottle. The cost of this fully automated equipment is approximately $200,000. Off-Balance Sheet Arrangements As of May 31, 2010, our company had no off-balance sheet arrangements, including outstanding derivative financial statements, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. Our company does not engage in trading activities involving non-exchange traded contracts. Employees Our Company is currently operated by Hassan Salari as our President, Secretary, Treasurer and Chief Executive Officer and Audrey Lew as our Chief Financial Officer. Currently we have three employees. Our company may hire employees when circumstances warrant, however we do not anticipate hiring additional employees in the near future. We presently conduct our business through agreements with consultants and arms-length third parties. Going Concern Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on our annual financial statements for the year ended May 31, 2010, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Application of Critical Accounting Policies Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to defer income tax asset valuation allowance. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. -16- Long-Lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, we test long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of an asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Website Development Costs We capitalize website development costs in accordance with the American Institute of Certified Public Accountants (“AICPA”) Statement of Position (“SOP”) No. 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use” and Emerging Issues Task Force (EITF) No. 00-2, “Accounting for Website Development Costs”, whereby costs related to the preliminary project stage of development are expensed and costs related to the application development stage are capitalized. Any additional costs for upgrades and enhancements which result in additional functionality will be capitalized. Capitalized costs will be amortized based on their estimated useful life over three years. Internal costs related to the development of website content are charged to operations as incurred. Research and Development Costs Research costs are expensed in the period incurred. Development costs are expensed in the period incurred unless we believe a development project meets generally accepted accounting criteria for deferral and amortization. No such costs have been deferred as at May 31, 2010 and 2009. Foreign Currency Translation Our company’s functional currency is the Canadian dollar with the reported amounts being stated in the United States dollar. In accordance with the Statement of Financial Accounting Standards (“SFAS”) No. 52, Foreign Currency Translation, assets and liabilities are translated at the rates of exchange at the balance sheet dates. Income and expense items are translated at average annual rates of exchange. The resulting translation adjustments are included in accumulated other comprehensive income (loss), a separate component of stockholders’ equity. Stock-based Compensation In accordance with SFAS 123R, “Share Based Payments”, we account for share-based payments using the fair value method.Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable. Recent Accounting Pronouncements In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts – An interpretation of FASB Statement No. 60”. SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default when there is evidence that credit deterioration has occurred in an insured financial obligation. It also clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement to be used to account for premium revenue and claim liabilities, and requires expanded disclosures about financial guarantee insurance contracts. It is effective for financial statements issued for fiscal years beginning after December 15, 2008, except for some disclosures about the insurance enterprise’s risk-management activities. SFAS 163 requires that disclosures about the risk-management activities of the insurance enterprise be effective for the first period beginning after issuance. Except for those disclosures, earlier application is not permitted. The adoption of this statement is not expected to have a material effect on our company’s financial statements. -17- In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”. SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States. It is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles”. The adoption of this statement is not expected to have a material effect on our company’s financial statements. In March 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment to FASB Statement No. 133”. SFAS No. 161 is intended to improve financial standards for derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. Entities are required to provide enhanced disclosures about: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years beginning after November 15, 2009, with early adoption encouraged. The adoption of this statement is not expected to have a material effect on our company’s financial statements. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 141R, “Business Combinations”. This statement replaces SFAS 141 and defines the acquirer in a business combination as the entity that obtains control of one or more businesses in a business combination and establishes the acquisition date as the date that the acquirer achieves control. SFAS 141R requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date. SFAS 141R also requires the acquirer to recognize contingent consideration at the acquisition date, measured at its fair value at that date. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. The adoption of this statement is not expected to have a material effect on our company’s financial statements. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements Liabilities –an Amendment of ARB No. 51”. This statement amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. The adoption of this statement is not expected to have a material effect on our company’s financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. -18- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. GLOBAL HEALTH VENTURES INC. (a development stage company) CONSOLIDATED FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) MAY 31, 2010 Global Health Ventures Inc. (A Development Stage Company) May 31, 2010 Index Report of Independent Registered Certified Public Accountant F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statement of Stockholders’ Deficit F-5 Notes to the Consolidated Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of: Global Health Ventures Inc. We have audited the accompanying consolidated balance sheets of Global Health Ventures Inc. (a Development Stage Company) as at May 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity and cash flows for the years ended May 31, 2010 and 2009, and cumulative for the period from April 25, 2006 (inception) to May 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. The cumulative statements of operations, stockholders' equity and cash flows for the period from April 25, 2006 (inception) to May 31, 2010 include amounts for the period from April 25, 2006 (inception) to May 31, 2008 which were audited by other auditors whose reports have been furnished to us, and our opinion, insofar as it relates to the amounts included for the period April 25, 2006 (inception) to May 31, 2008 is based solely on the reports of other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Global Health Ventures, Inc. (a Development Stage Company) as at May 31, 2010 and 2009 and the results of its operations and cash flows for the years ended May 31, 2010 and 2009 and cumulative for the period from April 25, 2006 (inception) to May 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has limited capital and has suffered losses from operations and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ UHY LDMB Advisors Inc. Chartered Accountants Surrey, British Columbia, Canada August 30, 2010 A member of UHY, an international association of independent accounting and consulting firms. F-1 Global Health Ventures Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) May 31, May 31, $ $ ASSETS Current Assets Cash and cash equivalents Accounts receivable - Prepaid expenses Due from shareholders - Due from related party - Property, Plant and Equipment Laboratory equipment Accumulated depreciation ) ) Computer Hardware - Accumulated depreciation ) - Office furniture and fixtures - Accumulated depreciation ) - Office machines and equipment - Accumulated depreciation ) - Intangible Assets Website development costs Accumulated amortization ) ) Patents - Deferred finance charges (Note 6) - Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable 350,150 Accrued liabilities (Note 3) Due to related party (Note5) - Convertible debenture (Note 4) - Commitments (Note 12) Stockholders’ Equity Preferred Stock: 80,000,000 shares authorized, $0.0001 par value No shares issued and outstanding - - Common Stock: 196,000,000 shares authorized, $0.0001 par value 68,871,946 shares issued and outstanding (May 31, 2009 – 62,722,000 shares) Additional Paid-In Capital Donated Capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of these consolidated financial statements) F-2 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Accumulated from April 25, 2006 Year Ended Year Ended YearEnded Year Ended (Date of inception) May 31, 2010 May 31, 2009 May 31, 2008 May 31, 2007 to May 31, 2010 $ Revenue - – – – - Expenses Amortization – – Depreciation – – General and administrative Interest expense Professional fees: Stock-based compensation – – – Incurred Research and development – – Salaries and wages: Stock-based compensation – – – Incurred – – Total Expenses Net Loss ) Other Comprehensive Income Foreign currency translationadjustment ) – – Comprehensive Loss ) Net Loss Per Share – Basic and Diluted ) – – – Weighted Average Shares Outstanding (The accompanying notes are an integral part of these consolidated financial statements) F-3 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Accumulated from April 25, 2006 Year Ended Year Ended Year Ended Year Ended (Date of inception) to May 31, May 31, May 31, May 31, May 31, $ Operating Activities Net loss ) Adjustment to reconcile net loss to net cash used in operating activities: Donated services - Amortization - - Depreciation - - Amortization of debt discount and deferred finance charges Stock based compensation - - - Change in operating assets and liabilities: Accounts receivable ) - - - ) Prepaid expenses ) - - Accounts payable and accrued liabilities ) Net Cash Used In Operating Activities ) Investing Activities Cash acquired on investment in Posh - - - Purchase of equipment ) ) - - ) Website development costs - ) - - ) Patents ) - - - ) Net Cash Used in Investing Activities ) ) - - ) Financing Activities Payment of share offering costs - - - ) ) Advances from (repayments to) shareholders ) - - - ) Advances from (repayments to) a related party ) Proceeds from issuance of common stock - Proceeds from debenture payable - - - Proceeds (repayments) of loan payable - ) ) ) Deferred charges ) - - - ) Net Cash Provided by (Used In) Financing Activities Effect of exchange rate changes on cash - - Increase (decrease) in Cash ) ) Cash – Beginning of Period - Cash - End of Period Supplemental Disclosures Interest paid – Income taxes paid – Non-cash Financing Transactions Common Stock Issued for shares of Posh – – – Shares issued in settlement of advances from related party – – – Shares issued for deferred finance costs (The accompanying notes are an integral part of these consolidated financial statements) F-4 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit For the Period from April 25, 2006 (Date of Inception) to May 31, 2010 (Expressed in US Dollars) Common Stock Additional Accumulated Other Deficit Accumulated During the Shares Amount Paid-In Capital Donated Capital Comprehensive Income Development Stage Total # $ Balance – April 25, 2006 (Date of inception) – April 26, 2006 – common shares issued for cash at $0.0001 per share ) – – – Donated services and rent – Net loss for the period – ) ) Balance – May 31, 2006 140,000,000 14,000 ) – ) ) April 2, 2007 – common shares issued for cash at $0.0036 per share – – – Share issuance costs ) – ) Donated services and rent – Net loss for the year – ) ) Balance – May 31, 2007 ) ) Cancellation of shares ) ) – Donated services and rent – Net loss for the year – ) ) Balance – May 31, 2008 – ) ) Donated services and rent – Sep 30, 2008 – common shares issued at $0.0001 per share in loan settlement – – ) Sep 30. 2008 – common shares returned to treasury ) ) ) – – – Jan 20, 2009 – common shares issued at $0.25 per share in loan settlement 46 – – – Jan 20, 2009 - common shares issued for cash at $0.25 per share – – – Foreign currency translation adjustment – Net loss for the year ) ) Balance – May 31, 2009 ) Oct 28, 2009 - common shares issued for cash at $0.75 per share (Note 6) 13 – – – Oct 28, 2009 - common shares issued for cash at $0.75 per share (Note 6) 67 – – – Dec 8, 2009 - common shares issued for cash at $0.75 per share (Note 6) 53 – – – Dec 11, 2009 – share exchange with Posh – – – ) ) Apr 7, 2010 – common shares issued for cash at $0.80 per share (Note 6) 63 – – – May 27, 2010 – Cashless exercise of warrants – Convertible debenture financing Beneficial conversion feature related to convertible debenture – Foreign currency translation adjustment – ) – ) Stock-based compensation – Net loss for the period – ) ) Balance – May 31, 2010 ) (See Note 6 for return and issuance of common shares) (The accompanying notes are an integral part of these consolidated financial statements) F-5 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 1.Development Stage Company Global Health Ventures Inc. (the “Company”) was incorporated in the State of Nevada on April 25, 2006 under the name Acting Scout Inc. The Company changed its name to Goldtown Investments Corp. on September 20, 2007 and on October 6, 2008 changed its name to Global Health Ventures Inc. The Company is located in British Columbia, Canada. The Company is a healthcare technology financial institution that is in the business of acquiring and licensing current outstanding and promising healthcare related technologies for further development and re-licensing to major pharmaceutical companies.The Company is a Development Stage Company, as defined under ASC 915 “Development stage entities”. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated significant revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. As at May 31, 2010, the Company has never generated any significant revenue and has accumulated losses of $5,089,785 since inception. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s common shares trade on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “GHLV”. 2.Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. These consolidated financial statements include the accounts of the Company, its wholly owned subsidiary, Posh Cosmeceuticals Ltd., and its inactive wholly-owned subsidiary, Global Health (BC) Ventures Inc. b) Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowance. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-6 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2.Summary of Significant Accounting Policies (continued) c)Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, "Earnings per Share". ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. d) Revenue Recognition The Company recognizes revenue in accordance with ASC 605 “Revenue Recognition”. The Company has not generated any revenue since inception. e) Comprehensive Loss ASC 220, “Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. f) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. g)Property, Plant and Equipment Property, plant and equipment are recorded at cost.Depreciation is provided annually at rates calculated to write off the assets over their estimated useful lives as follows: Laboratory equipment 20%diminishing balance Computer hardware 45%diminishing balance Office furniture and fixtures 20%diminishing balance Office machines and equipment 20%diminishing balance In the year of acquisition, these rates are reduced by one-half. h) Long-Lived Assets In accordance with ASC 360 “ Property, Plant and Equipment”, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F-7 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2.Summary of Significant Accounting Policies (continued) i)Website Development Costs The Company capitalizes website development costs in accordance with ASC 350 “Intangibles – Goodwill and Other”, whereby costs related to the preliminary project stage of development are expensed and costs related to the application development stage are capitalized.Any additional costs for upgrades and enhancements which result in additional functionality will be capitalized.Capitalized costs will be amortized based on their estimated useful life over three years. Internal costs related to the development of website content are charged to operations as incurred. j)Financial Instruments The fair value of financial instruments, which include cash, accounts payable and amounts due to a related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations will be in Canada and the United States, resulting in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. k)Income Taxes The Company follows the asset and liability method of accounting for income taxes. Under this method, current taxes are recognized for the estimated income taxes payable for the current period. Deferred income taxes are provided based on the estimated future tax effects of temporary differences between financial statement carrying amounts of assets and liabilities and their respective tax bases as well as the benefit of losses available to be carried forward to future years for tax purposes. Deferred tax assets and liabilities are measured using enacted tax rates that are expected to apply to taxable income in the years in which those temporary differences are expected to be covered or settled. The effect of deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. A valuation allowance is recorded for deferred tax assets when it is more likely than not that such deferred tax assets will not be realized. l)Foreign Currency Translation The functional currency of the Company is the Canadian dollar with the reported amounts being stated in the United States dollar. In accordance with ASC 830 “Foreign Currency Matters”, assets and liabilities are translated at the rates of exchange at the balance sheet dates. Income and expense items are translated at average annual rates of exchange. The resulting translation adjustments are included in accumulated other comprehensive income (loss), a separate component of stockholders’ equity. m)Research and development costs Research costs are expensed in the period incurred.Development costs are expensed in the period incurred unless the Company believes a development project meets generally accepted accounting criteria for deferral and amortization. No such costs have been deferred as at May 31, 2010 and 2009. F-8 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2.Summary of Significant Accounting Policies (continued) n)Stock-based Compensation In accordance with ASC 718 “Stock Compensation”, the Company accounts for share-based payments using the fair value method.Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable o) Recent Accounting Pronouncements In May 2009, the FASB issued FAS No. 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued).FAS 165 requires an entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued.It is effective for interim and annual periods ending after June 15, 2009.The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets”, an amendment of FAS 140.FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets:the effects of a transfer on its financial position, financial performance and cash flows and a transferor’s continuing involvement, if any, in transferred financial assets.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009.The adoption of FAS 166 did not have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”.FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46R, including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009.The adoption of FAS 167 did not have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 168, “The FASB Accounting Standards Codification and the Hierarchy of General Accepted Accounting Principles”.FAS 168 will become the source of authoritative U.S. general accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.Adoption of FAS 168 did not have an impact on the Company’s results of operations, financial condition or cash flows. In September 2009, the FASB issued ASC 820-10 Measuring Liabilities at Fair Value (“ASC 820-10”).ASC 820-10 provides additional guidance on how companies should measure liabilities at fair value.Specifically, the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer.Adoption of ASC 820.20 did not have a material impact on the Company’s financial position, results of operations, or cash flows. F-9 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2.Summary of Significant Accounting Policies (continued) o) Recent Accounting Pronouncements (continued) In January 21, 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, amending Accounting Standards Codification (ASC) 820 (formerly Statement of Financial Accounting Standards No. 157) to add new requirements. The new requirements are disclosures about transfers into and out of Levels 1 and 2 measurements and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. ASU 2010-06 clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The adoption of ASC 820 did not have an impact on the Company’s results of operations, financial condition or cash flows. In February 24, 2010, the FASB issued ASU 2010-09, which amends ASC 855 to address certain implementation issues related to an entity's requirement to perform and disclose subsequent events procedures. ASU 2010-09 requires entities that make filings with the Securities and Exchange Commission (SEC) to evaluate subsequent events through the date the financial statements are issued. The new guidance became effective immediately for financial statements that are issued or available to be issued. 3.Accrued Liabilities May 31, $ May 31, $ Accrued interest - Professional fees Research and development Salaries Accrued finance costs - 4.Convertible Debenture On March 19, 2010, the Company sold to one investor a $4,200,000 convertible debenture (“Debenture”) due March 18, 2014. The debenture bears interest at a rate of 6% per annum payable on maturity.The debenture matures on March 2014, unless previously converted in accordance with the repayment terms prior to such date. The debenture is unsecured and ranks equally to any of the Company’s existing and future unsecured debts. The debenture was sold with a 25% discount from face value for a net book value of $3,150,000.The $3,150,000 consists of cash of $400,000 paid at closing and eleven “Investor Notes” in the amount of $250,000 each. The investor notes are mandatorily pre-payable in sequence, at the rate of one note per month commencing on the seven month anniversary of the closing date. Beginning six months from the closing date, the lender may require the Company to repay the principal amount and accrued interest, in full or in part, in fully-paid and non-assessable shares of the Company’s common stock at a rate per share equal to the market price as calculated under the debenture agreement.The lender is not permitted to deliver a request for repayment where the dollar amount of the request for repayment would exceed 125% of the amounts outstanding under the debenture. F-10 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 4.Convertible Debenture (continued) As long as any amounts due under the debenture are outstanding, the Company is prohibited, unless consented to by the lender, from selling, leasing or otherwise disposing of any of its assets other than in its ordinary course of business, from merging or consolidating with any other person unless the debenture is assumed by the surviving entity and from adopting any plan or arrangement for the dissolution or liquidation of the Company.Debenture covenants also prohibit the Company from redeeming or repurchasing any of its capital stock or making any advance or loan to any person, firm or corporation except for reasonable business expenses advanced to Company employees or independent contractors in the ordinary course of business. In connection with the issuance of the debenture, the Company incurred $952,250 of issuance costs which consisted of $895,250 of non-cash costs for warrants issued to the lender and for warrants issued as a finders fee and $57,000 of cash costs for commissions and related professional fees.These costs are being amortized and are recorded as interest expense through March 18, 2014 the maturity date of the debenture. The Company has separately accounted for the liability and equity components of the convertible debenture by allocating the proceeds from the issuance of the debenture between the liability component and the embedded conversion option, or equity component.The fair value of the embedded conversion option was valued using the Black-Scholes valuation model to bifurcate the instrument using the following assumptions: Risk-free interest rate 2.85% Expected term to exercise 6 months Expected volatility of 253% Expected dividend yield
